1 Reported in 6 N.W.2d 636.
This matter arises from an order to show cause under Minn. St. 1941, § 481.09 (Mason St. 1927, § 5691), questioning the authority of the attorneys for appellants to take an appeal in the above entitled action on behalf of the alleged appellants, Myrtle Payton and Charles W. Heimann as representative of the estate of Anna Larson, deceased. Affidavits have been submitted by parties concerned. Myrtle Payton states in her affidavit that attorneys for appellants "were at all times, and are now, authorized to take any and all steps in your affiant's behalf in appealing to the Supreme Court of the State of Minnesota in the above entitled matter," and Charles W. Heimann in his affidavit states that he "has, ever since the time of the interposition of his complaint in intervention herein, *Page 597 
been represented" by appellants' attorneys and that he acquiesces in this appeal.
Notwithstanding the earlier conflicting affidavits and letters, we find proper authority.
Motion by appellants' attorneys for costs and disbursements is denied.
Petition denied.